CRIST, Presiding Judge.
Rule 27.26 proceeding. We reverse in part.
Movant pled guilty to two counts of first degree robbery, in violation of § 560.120, *811RSMo 1969 and one count of armed criminal. action, in violation of § 559.225, RSMo Supp.1976. He was sentenced, concurrently, to five years on each of the robbery counts and three years on the armed criminal action count, the three years for armed criminal action to run consecutively. Mov-ant filed a Rule 27.26 motion which was denied. Movant appeals.
On May 18, 1977, movant robbed, at gunpoint, the owner and the manager of Lewis’ Snack Shop in St. Louis, Missouri.
Defendant charges error in the sentencing on all such offenses by reason of double jeopardy, citing Sours v. State, 593 S.W.2d 208 (Mo. banc, Jan. 1980) (Sours I). He is correct as to the armed criminal action sentence.
By authority of Whalen v. United States, 445 U.S. 684, 100 S.Ct. 1432, 63 L.Ed.2d 715 (1980), the United States Supreme Court ordered Sours I vacated and reconsidered. Missouri v. Sours, 446 U.S. 962, 100 S.Ct. 2935, 64 L.Ed.2d 820 (1980). Our Missouri Supreme Court reconsidered Sours I pursuant to the United States Supreme Court mandate. Sours v. State, 603 S.W.2d 592 (Mo. banc 1980) (Sours II). By reason of Sours II, the three year sentence for armed criminal action cannot stand but the robbery sentences are valid.
That part of the judgment of the circuit court imposing a three year sentence on defendant for armed criminal action is reversed. That part of the judgment imposing two, concurrent sentences on defendant for robberies in’the first degree is affirmed.
REINHARD and SNYDER, JJ., concur.